EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samir S. Khoury on 14 January 2020.

The application has been amended as follows: 

In the claims:

Claim 2, page 5, line 7: Replaced “are conducted each other” with --are conducted with each other--.

Claim 7: Canceled.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 2: The prior art, either taken alone or in combination, fails to teach:
2 by using a drill bit with a diameter of 3-6mm, wherein axis lines of the through-holes are parallel to the gravity direction, and a distance between the through- holes is 20-40mm; sticking and covering upper and lower surfaces of the through-holes with circle TPU waterproof-breathable membranes with thickness of 0.16-0.24mm by using AB adhesive; and then placing the wax pattern in a sand box to be grouted;
Step 2: separating a sealed tank into an upper tank and a lower tank which are two independent spaces by a middle partition, wherein the upper tank and the lower tank can be used as two gas chambers in which gas pressure is controlled independently by a valve on a plaster slurry transfer tube, and the upper tank and the lower tank are respectively externally connected to independent pressure adjusting systems through valved pipelines, and left and right sealed mixing tanks are respectively placed in an upper gas chamber; an upper portion of each of Page 2 of 7Application No.: 16/704770Amendment Dated: December 4, 2020Reply to Office Action of: September 4, 2020the left and right mixing tanks is provided with a gas-pressure adjusting valved pipeline, and a lower portion of each of the left and right mixing tanks is provided with a plaster slurry discharge valved pipeline; the gas-pressure adjusting valved pipelines can independently perform a gas pressure control relative to the upper tank, and the plaster 
Step 3: placing the sand box to be grouted and an annular cleaning water box on a rotatable wheel plate of the lower tank together, wherein an angle between a central axis line of a cleaning water box water inlet and a central axis line of a sand box feed inlet is 45°; the lower tank is transferred below the middle partition by a guide rail, and the sand box feed inlet directly faces to a bottom of the plaster slurry transfer tube; a hydraulic lifting pump of the middle partition is adjusted so that the middle partition falls down and contacts with the lower tank, wherein a leak-proof isolation is performed on 
Step 4: making valves of the pipelines in the upper tank and the lower tank be in a close state, turning on the valved pipelines between each of the upper tank and the lower tank and an externally connected independent vacuum system to adjust pressure in the upper tank to -0.05--0.055 MPa and adjust pressure in the lower tank to -0.055~-0.06 MPa, and respectively turning off the valved pipelines between each of the upper tank and the lower tank and the externally connected independent vacuum system when the pressure of the upper tank and lower tank reaches to preset values; turning on a valve of gas-pressure adjusting valved pipeline of each of the left and right mixing tanks so that pressure in the left and right mixing tanks reaches to -0.02~-0.03MPa; then respectively turning on, for the left and right mixing tanks, the plaster powder feeding valved pipeline, the mixed aqueous solution feeding pipeline and the valve between the mixed aqueous solution feeding pipeline and the mixed aqueous solution quantitative supply bucket, so that each of the left and right mixing tanks is respectively conducted with the plaster powder quantitative supply bucket and the mixed aqueous solution quantitative supply bucket at atmospheric pressure, and under action of pressure difference, quantitative plaster powder and quantitative mixed aqueous solution are inhaled into the left and right mixing tank
Step 5: raising the spiral stirrers to the highest position on top of the left and right mixing tanks after the stirring is completed, and respectively turning on a valve of the discharge valved pipeline at the bottom of each of the left and right mixing tanks so that the plaster slurry in the each of the left and right mixing tanks flows into the plaster slurry transfer tube via the discharge valved pipeline under action of gravity and pressure difference; and turning on the valve of the plaster slurry transfer tube, within 3-5s after the discharge valved pipeline at the bottom of each of the left and right mixing tanks is turned on, so that the upper tank and the lower tank are conducted each other and the plaster slurry enters into the sand box to be filled in the lower tank via the sand box feed inlet under action of gravity and pressure difference; 
Step 6: rotating the rotatable wheel plate in the lower tank by 45° after the sand box in the lower tank is filled with the plaster slurry, so that the cleaning water box water inlet is aligned with a lower end of the plaster slurry transfer tube; at the same time, turning on, for the left and right mixing tanks, the mixed aqueous solution feeding pipeline and the valve between the mixed aqueous solution feeding pipeline and the tap water bucket, so that under action of pressure difference, tap water sequentially enters 

Claims 3-6: Depend directly from claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


15 January 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735